Title: William Lee to James Madison, 9 November 1830
From: Lee, William
To: Madison, James


                        
                            
                                Very dear Sir.
                            
                            
                                
                                    Boston
                                
                                 Novr. 9th. 1830
                            
                        
                        
                        In all the events of my chequered life, I have ever considered you and Mrs Madison, my best & dearest
                            friends, to whom I owed more than to all the world. Through good and through evil report, you were always the same and I
                            therefore experience much delight in announcing to you both my marriage with Mrs Ann McLean, the widow of the late
                            munificent John McLean, which took place on the 4th inst. Mr Adams, Otis, Webster and many other distinguished friends
                            did me the honor to assist at the ceremony, and in the evening all the respectability, fashion & beauty of the
                            city filled our appartments, to offer their congratulations.
                        As this event places me in opulence I am persuaded it will give you pleasure. I beg you will say to Mrs M— that I
                            bear her in sweet remembrance. With the highest veneration I am affectionately & devotedly yours
                        
                        
                            
                                Wm Lee
                            
                        
                    